Order filed April 28, 2020




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-18-00676-CV
                                  ____________

                        PETRA MUELLER, Appellant

                                       V.

                       NORBERT MUELLER, Appellee


                   On Appeal from the 250th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-GN-16-003688

                                    ORDER

      This is an appeal from an order granting a partial summary judgment made
final and appealable by the trial court’s severance order signed June 25, 2018.
Appellant filed a notice of appeal on July 23, 2018. The notice of appeal is
defective.

      An incorrect cause number on the notice of appeal does not defeat the
jurisdiction of the court of appeals if the instrument is a “bona fide attempt” to
invoke appellate court jurisdiction. See City of San Antonio v. Rodriguez, 828
S.W.2d 417, 418 (Tex. 1992). An appellant should be given an opportunity to
amend a defective perfecting instrument before the court of appeals may dismiss
an appeal. See Grand Prairie I.S.D. v. S. Parts Imports, Inc., 813 S.W.2d 499, 500
(Tex. 1991).

      Appellant was given the opportunity to amend her defective notice of
appeal. Appellant was ordered by this Court to file an amended notice of appeal
reflecting the correct trial court cause number on or before March 20, 2020. We
informed appellant that, if appellant did not comply with our order, we would
consider dismissal of the appeal. Appellant failed to file an amended notice of
appeal as ordered.

      We again order appellant to file an amended notice of appeal reflecting the
correct trial court cause number.

      The amended notice of appeal shall be filed on or before May 8, 2020. If
appellant does not comply with this order, this Court will dismiss the appeal. See
Tex. R. App. P. 25.1(b).




                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Wise and Hassan.